DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length.  While the abstract is currently 178 words in length, the Examiner finds that the overall invention is summarized quite well and suggests that some reduction in word count could be accomplished without loss of quality but does not demand that the preferred 150 word count length be met.  In the last sentence, a close parenthesis character is missing.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The first occurrence of claim 18 in the as filed claim listing is objected to because of the following informalities:  There are two claims numbered 18 and the first occurrence of claim 18 is being addressed as claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck (U. S. Patent Application Publication 2019/0035165 A1, hereafter ‘165).

Regarding claim 1, Gausebeck teaches an augmented reality display system (‘165; figs. 1-4, 15 and 35; ¶ 0181) for real estate information features (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems), the augmented reality display system (‘165; figs. 1-4 and 15; ¶ 0181) comprising: an augmented reality editor (165; fig. 1, element 104; ¶ 0062; system 100 includes a computing device 104 configured to receive and 2D image data 102 using one or more computer-executable components which can include a 3D-from-2D processing module 106 configured perform various functions associated with processing the 2D image data 102 to derive 3D data (e.g., derived 3D data 116) from the 2D image data 102 including a 3D model generation component 118 to generate reconstructed 3D models of objects or environments included in the 2D image data 102 based at least in part on the derived 3D data 116; the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126; ¶ 0082; With these embodiments, system 100 can thus provide visual feedback during the capture process regarding the 2D image data that has been captured and aligned based on derived 3D data for the 2D image data, as well as the quality of the alignment and the resulting 3D model generated therefrom. In this regard, based on viewing aligned image data, a user can monitor what has thus far been captured and aligned, look for potential alignment errors, assess scan quality, plan what areas to scan next, determine where and how to position the one or more cameras used to capture the 2D image data 102, and to otherwise complete the scan; fig. 15, elements 1404, 1406, 1504, 1506, 118; another embodiment of an augmented reality editor as shown for system 100) and an augmented reality viewer (165; fig. 1, element 130; ¶ 0062; System 100 can further include a suitable user device 130 comprising a display 132 that can receive and render the reconstructed/3D models generated by the 3D model generation component 118; fig. 15, elements 126 and 1508; ¶ 0062; another embodiment of an augmented reality viewer as shown for system 100), the augmented reality editor configured to allow editing and entry of volume information (165; fig. 1, element 104; ¶ 0062; system 100 includes a computing device 104 configured to receive and process 2D image data 102 using one or more computer-executable components which can include a 3D-from-2D processing module 106 configured perform various functions associated with processing the 2D image data 102 to derive 3D data (e.g., derived 3D data 116) from the 2D image data 102 including a 3D model generation component 118 to generate reconstructed 3D models of objects or environments included in the 2D image data 102 based at least in part on the derived 3D data 116; the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126; volume information 3D generated and stored for user navigation of the immersive 3D environment; ¶ 0082; With these embodiments, system 100 can thus provide visual feedback during the capture process regarding the 2D image data that has been captured and aligned based on derived 3D data for the 2D image data, as well as the quality of the alignment and the resulting 3D model generated therefrom. In this regard, based on viewing aligned image data, a user can monitor what has thus far been captured and aligned, look for potential alignment errors, assess scan quality, plan what areas to scan next, determine where and how to position the one or more cameras used to capture the 2D image data 102, and to otherwise complete the scan; ¶ 0221-00225; editing and entry of volume information) concerning at least one of commercial and residential properties (‘165; figs. 1-4; ¶ 0246; real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.; ¶ 0079; architectural structure; ¶ 0083; architectural environments), for access by the augmented reality viewer configured to generate an augmented reality composite image (‘165; ¶ 0088; ¶ 0219-0223; digital data objects capable of being integrated on or within a live view of an environment can vary and are referred to herein as AR data objects (e.g., AR data objects 3022), the AR data objects 3022 can include a 3D or 2D graphical image or model of data of an object or person, can include icons, text, symbols tags, hyperlinks etc. that can be visually displayed and interacted with, can include data objects that are not visually displayed (or initially visually displayed) but can be interacted with and/or are activated in response to a trigger (e.g., a user pointing at, viewing in line of sight of the user, a gesture etc.). For example, in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc.); the augmented reality editor includes: an editor display device (‘165; fig. 1, element 132 of device 130; ¶0087; fig. 35, element 3540; ¶ 0262; output devices, display monitors and the like; ¶ 0172), electronic memory storage (‘165; fig. 1, element 122; ¶ 0063), a computer accessible database (‘165; fig. 1, element 112; ¶ 0064) containing volume information identifying property features (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems) and stored in the electronic memory (‘165; fig. 1, elements 112 and 122; ¶ 0063-0064), and a computational device (‘165; fig. 1, element 122; ¶ 0063) and editing software configured to allow entry and selective modifications to the volume information (165; fig. 1, element 104; ¶ 0062; system 100 includes a computing device 104 configured to receive and process 2D image data 102 using one or more computer-executable components which can include a 3D-from-2D processing module 106 configured perform various functions associated with processing the 2D image data 102 to derive 3D data (e.g., derived 3D data 116) from the 2D image data 102 including a 3D model generation component 118 to generate reconstructed 3D models of objects or environments included in the 2D image data 102 based at least in part on the derived 3D data 116; the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126; ¶ 0082; With these embodiments, system 100 can thus provide visual feedback during the capture process regarding the 2D image data that has been captured and aligned based on derived 3D data for the 2D image data, as well as the quality of the alignment and the resulting 3D model generated therefrom. In this regard, based on viewing aligned image data, a user can monitor what has thus far been captured and aligned, look for potential alignment errors, assess scan quality, plan what areas to scan next, determine where and how to position the one or more cameras used to capture the 2D image data 102, and to otherwise complete the scan); and, wherein the augmented reality tool viewer includes: a viewer display device (165; fig. 1, element 130; ¶ 0062; System 100 can further include a suitable user device 130 comprising a display 132 that can receive and render the reconstructed/3D models generated by the 3D model generation component 118; fig. 15, elements 126 and 1508; ¶ 0062; another embodiment of an augmented reality viewer as shown for system 100; ¶ 0172), a user interface (‘165; ¶ 0081; GUI), a camera (‘165; figs. 14 and 15, element 1404; cameras; ¶ 0174), and a computing device (‘165; fig. 1, element 124; ¶ 0063) and viewing software configured to electronically access the computer accessible database (‘165; fig. 1, element 120; bus 120; ¶ 0063) and create a composite image (‘165; ¶ 0219-0223; digital data objects capable of being integrated on or within a live view of an environment can vary and are referred to herein as AR data objects (e.g., AR data objects 3022), the AR data objects 3022 can include a 3D or 2D graphical image or model of data of an object or person, can include icons, text, symbols tags, hyperlinks etc. that can be visually displayed and interacted with, can include data objects that are not visually displayed (or initially visually displayed) but can be interacted with and/or are activated in response to a trigger (e.g., a user pointing at, viewing in line of sight of the user, a gesture etc.). For example, in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc.) for viewing on a display (165; fig. 1, element 130; ¶ 0062; System 100 can further include a suitable user device 130 comprising a display 132 that can receive and render the reconstructed/3D models generated by the 3D model generation component 118; fig. 15, elements 126 and 1508; ¶ 0062; another embodiment of an augmented reality viewer as shown for system 100), the composite image comprising volume information overlaid upon an image (‘165; ¶ 0062; ¶ 0218-0223; in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc. In this regard, the AR data objects 3022 can include various types of auxiliary datasets. For example, the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404. These marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or previously generated and associated with known objects or locations of an environment currently being viewed. In another example, the AR data objects 3022 can include images or 3D objects having predefined associations with one or more actual objects or locations or things included in a current environment. In yet another example, the AR data objects 3022 can include video data objects, audio data objects, hyperlinks and the like).
Gausebeck discloses the elements of claim 1 in several embodiments as cited by the Examiner in the rejection provided above.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Gausebeck to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Regarding claim 2, Gausebeck teaches the augmented reality system of claim 1 and further teaches wherein the image is one of: perspective view received from the camera (‘165; ¶ 0220; perspective view received from the camera), or 2D plan view (‘165; ¶ 0056; ¶ 0078; floorplan model, floorplan view).

Regarding claim 3, Gausebeck teaches the augmented reality system of claim 2 and further teaches wherein the composite image includes an image received from the camera (‘165; figs. 14 and 15, element 1404; cameras; ¶ 0174; ¶ 0219-0220; the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404), and the overlaid volume information includes metadata relating to real estate features (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems) and provides at least one of text, volumetric shapes, icons, pictures, graphics, or 3D avatars (‘165; ¶ 0219; the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404. These marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or previously generated and associated with known objects or locations of an environment currently being viewed. In another example, the AR data objects 3022 can include images or 3D objects having predefined associations with one or more actual objects or locations or things included in a current environment. In yet another example, the AR data objects 3022 can include video data objects, audio data objects, hyperlinks and the like).

Regarding claim 4, Gausebeck teaches the augmented reality system of claim 3 and further teaches wherein the composite image provides overlaid volume information anchored spatially to remain in the same location in the space depicted within the image (‘165; ¶ 0225; The AR data object interaction component 3012 can employ the derived 3D/depth data for an environment based on a current location and perspective of the viewer to the environment to facilitate user interaction with virtual AR data objects that are spatially integrated with the environment by the spatial alignment component 3006 and the integration component 3008. In this regard, the AR data object interaction component 3012 can employ the derived 3D/depth data directly by making virtual objects interact with or be constrained by their environment in more realistic ways.), as the camera is moved with respect to the volume location (‘165; ¶ 0053; ¶ 0239-0240; various tracking scenarios are taught for stationary objects with a moving camera and a stationary camera imaging moving objects).

Regarding claim 5, Gausebeck teaches the augmented reality system of claim 4 and further teaches wherein volume information provided in the composite image is preserved by the editing software as a fixed persistent location in the space of the image (‘165; ¶ 0062; The 3D model generation component 118 can be configured to use derived 3D data 116 corresponding to relative 3D positions of the 2D images and/or features (e.g., pixels, superpixels, objects, etc.) included in the 2D images to generate an alignment between the 2D images and/or the features included in the respective 2D images relative to a common 3D coordinate space. The 3D model generation component 118 can further employ the alignment between the 2D image data and/or the associated 3D data to generate reconstructed representations or 3D models of objects or environments represented in the 2D image data. In some embodiments, the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126. In the embodiment shown, the reconstructed representations/3D models and associated alignment data generated by the 3D model generation component 118 is identified as 3D model and alignment data 128).

Regarding claim 6, Gausebeck teaches the augmented reality system of claim 1 and further teaches wherein the viewer display device is a touch screen for use with a finger or stylus (‘165; ¶ 0087) and configured to recognize inputs and gestures (‘165; ¶ 0087; recognize user touch inputs and gestures).

Regarding claim 7, Gausebeck teaches the augmented reality system of claim 6 and further teaches wherein the input and gestures are configured to allow navigation through the user interface (‘165; ¶ 0087; The user device 130 can further receive user input (e.g., via a mouse, touch-screen, keyboard, gesture detection, gaze detection, etc.) indicating or requesting movement of the virtual camera through or around the 3D model to view different parts of the 3D model and/or to view different parts of the 3D space model from different perspectives and navigational modes (e.g. walking mode, dollhouse mode, feature view mode, and floor plan mode). The navigation component 126 can facilitate navigating the 3D model by receiving and interpreting the user gesture input and selecting or generating representations of the 3D model from new perspectives of the virtual camera relative to the 3D space model determined based on the user input. The representations can include 2D images associated with the 3D model as well as novel views of the 3D model derived from a combination of 2D image data and 3D mesh data. The 3D model generation component 118 can further generate and provide the corresponding representations of the 3D model for rendering at the user device 130 via the display 132; ¶ 0094; navigation component 126 can provide a mechanism for navigating within and between these different modes or perspectives of a 3D model based on discrete user gestures in either a virtual 3D space or screen-relative 2D coordinates. In some implementations, the navigation component 126 can provide navigational tools that allow a user to move a virtual camera relative to a 3D model using the various viewing modes described herein. For example, the navigation component 408 can provide and implement navigation controls that allow a user to change the position and orientation of the virtual camera relative to the 3D model as well as change the field of view of the virtual camera. In some implementations, the navigation component 126 can determine a desired position, orientation and/or field of view for the virtual camera relative to the 3D model based on received user navigational input relative to the 3D model or a visualization of the 3D model (including 2D images and mixed 2D/3D representations of the 3D model)).

Regarding claim 14 Gausebeck teaches a method of using an augmented reality system (‘165; figs. 1-4, 15 and 35; ¶ 0181) for real estate information (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems), the augmented reality system (‘165; figs. 1-4 and 15; ¶ 0181) configured to provide a composite augmented reality image (‘165; ¶ 0219-0223; digital data objects capable of being integrated on or within a live view of an environment can vary and are referred to herein as AR data objects (e.g., AR data objects 3022), the AR data objects 3022 can include a 3D or 2D graphical image or model of data of an object or person, can include icons, text, symbols tags, hyperlinks etc. that can be visually displayed and interacted with, can include data objects that are not visually displayed (or initially visually displayed) but can be interacted with and/or are activated in response to a trigger (e.g., a user pointing at, viewing in line of sight of the user, a gesture etc.). For example, in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc.) comprising volume information (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems) and an image (‘165; ¶ 0220; live 2D image data ( e.g., snapshots or video frames) of an object or environment captured via the one or more cameras), the method comprising: providing an augmented reality editor (165; fig. 1, element 104; ¶ 0062; system 100 includes a computing device 104 configured to receive and 2D image data 102 using one or more computer-executable components which can include a 3D-from-2D processing module 106 configured perform various functions associated with processing the 2D image data 102 to derive 3D data (e.g., derived 3D data 116) from the 2D image data 102 including a 3D model generation component 118 to generate reconstructed 3D models of objects or environments included in the 2D image data 102 based at least in part on the derived 3D data 116; the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126; ¶ 0082; With these embodiments, system 100 can thus provide visual feedback during the capture process regarding the 2D image data that has been captured and aligned based on derived 3D data for the 2D image data, as well as the quality of the alignment and the resulting 3D model generated therefrom. In this regard, based on viewing aligned image data, a user can monitor what has thus far been captured and aligned, look for potential alignment errors, assess scan quality, plan what areas to scan next, determine where and how to position the one or more cameras used to capture the 2D image data 102, and to otherwise complete the scan; fig. 15, elements 1404, 1406, 1504, 1506, 118; another embodiment of an augmented reality editor as shown for system 100) and an augmented reality viewer (165; fig. 1, element 130; ¶ 0062; System 100 can further include a suitable user device 130 comprising a display 132 that can receive and render the reconstructed/3D models generated by the 3D model generation component 118; fig. 15, elements 126 and 1508; ¶ 0062; another embodiment of an augmented reality viewer as shown for system 100); providing an electronically accessible database (‘165; fig. 1, element 112; ¶ 0064) containing volume information concerning at least one of commercial and residential properties (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems) stored in an electronic memory (‘165; fig. 1, elements 112 and 122; ¶ 0063-0064); providing image representative of a user perspective (‘165; ¶ 0220; perspective view received from the camera); determining volume information from the electronically accessible database correspondingly located within the image (165; fig. 1, element 104; ¶ 0062; system 100 includes a computing device 104 configured to receive and 2D image data 102 using one or more computer-executable components which can include a 3D-from-2D processing module 106 configured perform various functions associated with processing the 2D image data 102 to derive 3D data (e.g., derived 3D data 116) from the 2D image data 102 including a 3D model generation component 118 to generate reconstructed 3D models of objects or environments included in the 2D image data 102 based at least in part on the derived 3D data 116; the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126; ¶ 0082; With these embodiments, system 100 can thus provide visual feedback during the capture process regarding the 2D image data that has been captured and aligned based on derived 3D data for the 2D image data, as well as the quality of the alignment and the resulting 3D model generated therefrom. In this regard, based on viewing aligned image data, a user can monitor what has thus far been captured and aligned, look for potential alignment errors, assess scan quality, plan what areas to scan next, determine where and how to position the one or more cameras used to capture the 2D image data 102, and to otherwise complete the scan), overlaying an icon representative of each volume information onto the image to provide a composite augmented reality image (‘165; ¶ 0062; ¶ 0218-0223; in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc. In this regard, the AR data objects 3022 can include various types of auxiliary datasets. For example, the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404. These marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or previously generated and associated with known objects or locations of an environment currently being viewed. In another example, the AR data objects 3022 can include images or 3D objects having predefined associations with one or more actual objects or locations or things included in a current environment. In yet another example, the AR data objects 3022 can include video data objects, audio data objects, hyperlinks and the like; the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404. These marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or previously generated and associated with known objects or locations of an environment currently being viewed. In another example, the AR data objects 3022 can include images or 3D objects having predefined associations with one or more actual objects or locations or things included in a current environment. In yet another example, the AR data objects 3022 can include video data objects, audio data objects, hyperlinks and the like); and providing the composite augmented reality image (‘165; ¶ 0219-0223; composite augmented reality image) on a user display (165; fig. 1, element 130; ¶ 0062; System 100 can further include a suitable user device 130 comprising a display 132 that can receive and render the reconstructed/3D models generated by the 3D model generation component 118).
Gausebeck discloses the elements of claim 14 in several embodiments as cited by the Examiner in the rejection provided above.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Gausebeck to be combined into a single arrangement sequenced to satisfy the order required for claim 14.

Regarding claim15, Gausebeck teaches the method of claim 14 and further teaches wherein the image is one of: perspective view received from the camera (‘165; ¶ 0220; perspective view received from the camera), and a 2D plan view (‘165; ¶ 0056; ¶ 0078; floorplan model, floorplan view).

Regarding claim 16, Gausebeck teaches the method of claim 15 and further teaches wherein the composite augmented reality image includes an image received from the camera (‘165; figs. 14 and 15, element 1404; cameras; ¶ 0174; ¶ 0219-0220; the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404), and the overlaid volume information includes metadata relating to real estate features (‘165; figs. 1-4; ¶ 0246; generate 3D space models from scans of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and may also be generated based on computer implemented 3D modeling (CAD) systems) and provides at least one of text, volumetric shapes, icons, pictures, graphics, or 3D avatars (‘165; ¶ 0219; the AR data objects 3022 can include marks or labels identifying objects or locations captured in image data (e.g., live video and/or snapshots) by the one or more cameras 1404. These marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or previously generated and associated with known objects or locations of an environment currently being viewed. In another example, the AR data objects 3022 can include images or 3D objects having predefined associations with one or more actual objects or locations or things included in a current environment. In yet another example, the AR data objects 3022 can include video data objects, audio data objects, hyperlinks and the like).

Regarding claim 17, Gausebeck teaches the method of claim 16 and further teaches wherein the composite augmented reality image provides overlaid volume information anchored spatially to remain in the same location in the space depicted within the image (‘165; ¶ 0225; The AR data object interaction component 3012 can employ the derived 3D/depth data for an environment based on a current location and perspective of the viewer to the environment to facilitate user interaction with virtual AR data objects that are spatially integrated with the environment by the spatial alignment component 3006 and the integration component 3008. In this regard, the AR data object interaction component 3012 can employ the derived 3D/depth data directly by making virtual objects interact with or be constrained by their environment in more realistic ways.), as the camera is moved with respect to the volume location (‘165; ¶ 0053; ¶ 0239-0240; various tracking scenarios are taught for stationary objects with a moving camera and a stationary camera imaging moving objects).

Regarding claim 18, Gausebeck teaches the method of claim 14 and further teaches wherein the user display is a touch screen for use with a finger or stylus (‘165; ¶ 0087) and configured to recognize inputs and gestures (‘165; ¶ 0087; recognize user touch inputs and gestures).

Regarding claim 19, Gausebeck teaches the method of claim 18 and further teaches wherein the input and gestures are configured to allow navigation through the user interface (‘165; ¶ 0087; The user device 130 can further receive user input (e.g., via a mouse, touch-screen, keyboard, gesture detection, gaze detection, etc.) indicating or requesting movement of the virtual camera through or around the 3D model to view different parts of the 3D model and/or to view different parts of the 3D space model from different perspectives and navigational modes (e.g. walking mode, dollhouse mode, feature view mode, and floor plan mode). The navigation component 126 can facilitate navigating the 3D model by receiving and interpreting the user gesture input and selecting or generating representations of the 3D model from new perspectives of the virtual camera relative to the 3D space model determined based on the user input. The representations can include 2D images associated with the 3D model as well as novel views of the 3D model derived from a combination of 2D image data and 3D mesh data. The 3D model generation component 118 can further generate and provide the corresponding representations of the 3D model for rendering at the user device 130 via the display 132; ¶ 0094; navigation component 126 can provide a mechanism for navigating within and between these different modes or perspectives of a 3D model based on discrete user gestures in either a virtual 3D space or screen-relative 2D coordinates. In some implementations, the navigation component 126 can provide navigational tools that allow a user to move a virtual camera relative to a 3D model using the various viewing modes described herein. For example, the navigation component 408 can provide and implement navigation controls that allow a user to change the position and orientation of the virtual camera relative to the 3D model as well as change the field of view of the virtual camera. In some implementations, the navigation component 126 can determine a desired position, orientation and/or field of view for the virtual camera relative to the 3D model based on received user navigational input relative to the 3D model or a visualization of the 3D model (including 2D images and mixed 2D/3D representations of the 3D model)).

Regarding claim {18} 22, Gausebeck teaches the method of claim 17 and further teaches wherein volume information provided in the composite image is preserved by the editing software as a fixed persistent location in the space of the image (‘165; ¶ 0062; The 3D model generation component 118 can be configured to use derived 3D data 116 corresponding to relative 3D positions of the 2D images and/or features (e.g., pixels, superpixels, objects, etc.) included in the 2D images to generate an alignment between the 2D images and/or the features included in the respective 2D images relative to a common 3D coordinate space. The 3D model generation component 118 can further employ the alignment between the 2D image data and/or the associated 3D data to generate reconstructed representations or 3D models of objects or environments represented in the 2D image data. In some embodiments, the 3D models can include immersive virtual reality VR environments that can be navigated as facilitated by the navigation component 126. In the embodiment shown, the reconstructed representations/3D models and associated alignment data generated by the 3D model generation component 118 is identified as 3D model and alignment data 128).

Claims 8-13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck (U. S. Patent Application Publication 2019/0035165 A1, hereafter ‘165) as applied to claims 1-7, 14-19 and 22 above, and in view of Mildrew et al. (U. S. Patent Application Publication 2019/00500137 A1, hereafter ’137).

Regarding claim 8, Gausebeck teaches the augmented reality system of claim 4 but does not explicitly teach wherein the composite image displays an icon representative the volume information within the composite image, and is provided as one of a wire-frame or partially transparent depiction.
Mildrew, working in the same field of endeavor, however, teaches wherein the composite image displays an icon (‘137; Abstract; ¶ 0027; A tag can be represented or identified in a 3D model via two-dimensional (2D) or 3D iconography (e.g., an icon, a symbol, an image, an object, etc.) that is located at or near a point, area, or object in the 3D model that it describes) representative the volume information within the composite image (‘137; Abstract; ¶ 0027; the icon or symbol remains spatially aligned relative to the point, area, or object that it is associated with and the other visual features of the 3D model), and is provided as one of a wire-frame (‘137; ¶ 0093-0094) or partially transparent depiction (‘137; ¶ 0178) for the benefit of providing intuitive user interactive affordances for navigating within the immersive AR volume information presented within the composite image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the icon and graphic representations within a composite AR image as taught by Mildrew with the augmented reality display systems and methods as taught by Gausebeck for the benefit of providing intuitive user interactive affordances for navigating within the immersive AR volume information presented within the composite image.

Regarding claim 9, Gausebeck and Mildrew teach the augmented reality system of claim 8 and further teach wherein the icon graphically represents the nature of the volume (‘137; fig. 5A; ¶ 0090; in some implementations a representation of a 3D model can represent a volume of a 3D model from a particular perspective of a virtual camera relative to the 3D model, if the representation volume includes a defined point, area or object associated with a tag, a tag icon can be integrated into or onto the representation at or near a position corresponding to the defined position of the point, area or object in the representation. Accordingly, the tag icon will appear in the representation at a spatially aligned position relative to the defined coordinate position of the point, area or object the tag represented by the tag icon, is located in the representation. For example, the tag icon 104 associated with the refrigerator is located near the center of the surface of the refrigerator).

Regarding claim 10, Gausebeck and Mildrew teach the augmented reality system of claim 9 and further teach wherein the icon has metadata including a plurality of pictures, wherein the plurality of pictures are overlaid on the image as a picture carousel (‘165; ¶ 0056; navigation of a 3D model can include altering a perspective and/or field of vision, as described in more detail below. For example, a perspective can rotate about a viewpoint (e.g., an axis or pivot point) or alternate between viewpoints, and a field of vision can enhance a region of a model, alter a size of a region of a model (e.g., “zoom in,” or “zoom out,” etc.), and the like) and having a selected picture that is larger than the other pictures of the carousel (‘165; ¶ 0056; ¶ 0087).

Regarding claim 11, Gausebeck and Mildrew teach the augmented reality system of claim 10 and further teach wherein the pictures of the picture carousel provide alternative views of the volume (‘165; ¶ 0056; navigation of a 3D model can include altering a perspective and/or field of vision, as described in more detail below. For example, a perspective can rotate about a viewpoint (e.g., an axis or pivot point) or alternate between viewpoints, and a field of vision can enhance a region of a model, alter a size of a region of a model (e.g., “zoom in,” or “zoom out,” etc.), and the like).

Regarding claim 12, Gausebeck and Mildrew teach the augmented reality system of claim 9 and further teach wherein the icon displayed on the composite image varies in a property proportional with the distance from the camera (‘137; ¶ 0102; tag icons for elements situated closer to the viewer in 3D space can be relatively larger than elements further from the viewer. For example, with reference to FIG. 1 and representation 100, tag icon 102 associated with the warming tray in the kitchen is depicted larger in size relative to the tag icons for the refrigerator/freezer and the wine fridge (e.g., tag icons 104 and 106) because the refrigerator/freezer and the wine fridge are located farther from the viewer relative to the warming tray in the perspective of the 3D model represented by representation 100).

Regarding claim 13, Gausebeck and Mildrew teach the augmented reality system of claim 12 and further teach wherein the property is selected from the group of size (‘137; ¶ 0102; tag icons for elements situated closer to the viewer in 3D space can be relatively larger than elements further from the viewer. For example, with reference to FIG. 1 and representation 100, tag icon 102 associated with the warming tray in the kitchen is depicted larger in size relative to the tag icons for the refrigerator/freezer and the wine fridge (e.g., tag icons 104 and 106) because the refrigerator/freezer and the wine fridge are located farther from the viewer relative to the warming tray in the perspective of the 3D model represented by representation 100), opacity (‘137; ¶ 0178), and combinations thereof (‘137; ¶ 0102; ¶ 0178).

Regarding claim 20, Gausebeck teaches the method of claim 17 but does not explicitly teach wherein the composite augmented reality image displays an icon representative the volume information within the composite augmented reality image, and is provided as one of a wire-frame or partially transparent depiction.
Mildrew, working in the same field of endeavor, however, teaches wherein the composite image displays an icon (‘137; Abstract; ¶ 0027; A tag can be represented or identified in a 3D model via two-dimensional (2D) or 3D iconography (e.g., an icon, a symbol, an image, an object, etc.) that is located at or near a point, area, or object in the 3D model that it describes) representative the volume information within the composite image (‘137; Abstract; ¶ 0027; the icon or symbol remains spatially aligned relative to the point, area, or object that it is associated with and the other visual features of the 3D model), and is provided as one of a wire-frame (‘137; ¶ 0093-0094) or partially transparent depiction (‘137; ¶ 0178) for the benefit of providing intuitive user interactive affordances for navigating within the immersive AR volume information presented within the composite image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the icon and graphic representations within a composite AR image as taught by Mildrew with the augmented reality display systems and methods as taught by Gausebeck for the benefit of providing intuitive user interactive affordances for navigating within the immersive AR volume information presented within the composite image.

Regarding claim 21, Gausebeck and Mildrew teach the method of claim 20 and further teach wherein the icon has metadata including a plurality of pictures, wherein the plurality of pictures are overlaid on the image as a picture carousel (‘165; ¶ 0056; navigation of a 3D model can include altering a perspective and/or field of vision, as described in more detail below. For example, a perspective can rotate about a viewpoint (e.g., an axis or pivot point) or alternate between viewpoints, and a field of vision can enhance a region of a model, alter a size of a region of a model (e.g., “zoom in,” or “zoom out,” etc.), and the like) and having a selected picture that is larger than the other pictures of the carousel (‘165; ¶ 0056; ¶ 0087).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 9892474 B2	Computing System and Method for Visualizing Integrated Real Estate Data – A computer-implemented method and a computing system are provided for visualizing real-estate markets. The method includes obtaining property query data, locating and obtaining property data from a real estate database, locating and obtaining geospatial data associated with the one or more properties from a geographic information system (GIS) database based on the one or more criterion, correlating the property data with the geospatial data to provide correlation data, and generating visual indicators. The property query data includes data describing a request to identify one or more properties based on one or more criterion associated with the one or more properties. The property data and geospatial data are located based on the one or more criterion from the query data. The property data includes property location data and property feature data. The geospatial data includes geospatial coordinate data and geospatial image data.

The visual indicators are generated based on the correlation data. FIG. 14 is an exemplary screenshot illustrating polygon visual indicators representing suites in multi-floor commercial building, and a popup floorplan visual indicator, in accordance with one example of the instant disclosure.

Colors and transparency are assigned to the shapes (e.g. polyhedrons, polygons, circles, etc.) representing the property feature. For example, a simple representation of a building available for rent might be an opaque green polyhedron. If only a portion of the building is available, the representation might be adjoining green and red polyhedrons, the green representing the portion of the building available for rent and the red representing the occupied portion. If additional information is available about the property feature, some facets of the polyhedron might be partially transparent. For example, if an internal floor plan of a building ready to rent is available, the outer facets of the polyhedron or polyhedrons representing the external surface of the building might be green and partially transparent. Conversely, internal walls of the building, derived from the floor plan, might be represented by tall, thin, opaque green polyhedrons. This creates the impression of looking "through" the walls of a building to see the three-dimensional internal layout in a color representing the status of the rentable spaces. In one embodiment, the colors and transparency may be assigned.

US 2021/0082189 Al	Method for Measuring and Modeling Spaces Using Markerless Augmented Reality – Devices, systems, media, and methods using an augmented reality smartphone application to capture measurements of an interior or exterior space in realtime and generate a floorplan of the space and/or a 3D model of the space from the captured measurements.

US 2015/0332505 Al	Method for Representing Virtual Information In A Real Environment – A method for representing virtual information in a view of a real environment is provided that includes the following steps: providing a system setup comprising at least one display device, determining a position of a viewing point relative to at least one component of the real environment, providing a geometry model of the real environment, providing at least one item of virtual information and its position, determining a visualization mode of blending in the at least one item of virtual information on the display device according to the position of the viewing point and the geometry model, calculating a ray between the viewing point and the item of virtual information, and determining a number of boundary intersections by the ray, wherein if the number of boundary intersections is less than 2, the item of virtual information is blended in a non-occlusion mode, otherwise in an occlusion mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613